Citation Nr: 18100312
Decision Date: 04/06/18	Archive Date: 04/06/18

DOCKET NO. 14-34 612
DATE:
	April 6, 2018
ISSUES DECIDED:	1	ISSUES REMANDED:	0

 
ORDER
Entitlement to service connection for obstructive sleep apnea is granted.

FINDING OF FACT
The evidence is at least in relative equipoise as to whether the Veterans obstructive sleep apnea had onset during active duty service.
CONCLUSION OF LAW
The criteria for entitlement to service connection for obstructive sleep apnea have been met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran served on active duty from September 1979 to December 2005, to include service in Southwest Asia.
In his August 2014 substantive appeal, the Veteran requested to appear at a hearing before a Veterans Law Judge of the Board of Veterans Appeals (Board).  In a November 2017 statement, however, he withdrew his request.  Accordingly, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d).
 
The Veteran is seeking service connection for his obstructive sleep apnea (OSA), which he asserts began during active duty.
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303. Generally, in order to establish service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
As an initial matter, the Board notes that the record reflects a diagnosis of OSA in September 2008.  As such, the Board finds that a current disability has been established for purposes of determining service connection.  Accordingly, the question becomes whether the disability is related to service.
While the Veterans service treatment records (STRs) do not reflect a definitive diagnosis of OSA, the record reflects multiple lay and buddy statements asserting that the Veteran exhibited excessive snoring and other symptoms indicative of OSA since the 1990s.  On his separation assessment in October 2005, the Veteran noted that his overall health was worse than previous assessments, with the Veteran simply stating that he was getting old.  Department of Veterans Affairs (VA) treatment records indicate that the Veteran did not have regular medical care in the few years following service until August 2008, where the Veterans spouse mentioned his excessive snoring to a VA medical provider and the Veteran reported having a 17 year history of nightly sleep problems.  A diagnosis of OSA was suggested and was confirmed the following moth via a sleep study.  
In his January 2013 notice of disagreement to the September 2012 rating decision that denied his claim, the Veteran stated that he had always assumed he was tired in service due to the long hours spent performing his assigned work on active duty, which is why he specifically noted on his separation assessment that he felt his health was worse than the previous medical assessment.
The Veteran was afforded a VA examination in June 2014.  The examiner opined that it was less likely than not that the Veterans OSA was caused by or incurred in his active service citing no supporting evidence in his service treatment records.  The Board affords this opinion limited probative value, however, as the examiner rested the negative nexus opinion on the lack of medical evidence in the Veterans STRs without taking into consideration the competent lay statements of the Veteran, his spouse, and his fellow servicemen regarding the onset of the Veterans symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellants report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).  In addition, the examiner did not address the Veterans theory proposed in his January 2013 notice of disagreement regarding medical research indicating a possible correlation between his service-connected hypertension and OSA, pointing out that his blood pressure increased after returning from the Gulf War in the early 1990s.  Indeed, additional buddy statements added to the record since the VA examination assert that the Veteran exhibited excessive snoring and OSA symptoms beginning as early as the 1990s.  Moreover, the examiner failed to provide an alternative etiology that would explain an onset of OSA in the three years between the Veterans eventual diagnosis and his discharge from twenty years of active service.  
The Board notes that the Veteran also submitted an additional medical opinion from a private physician in November 2017.  After reviewing the record, including the various lay and buddy statements, the private physician opined that his OSA was at least as likely as not related to his military service.  
The mandate to accord the Veteran the benefit of the doubt is triggered when the evidence has reached a stage of balance.  Weighing the evidence, the Board finds that the record is at least in equipoise regarding the question of whether the Veterans obstructive sleep apnea arose during his active duty military service.  Here, while the Veterans STRs do not reflect reports of the type of symptoms that can be attributed to a sleep apnea diagnosis, various credible buddy statements note that apnea symptoms were observed by his spouse and fellow servicemen during service.  Moreover, he did not have regular medical care after service until he finally sought VA treatment for his excessive snoring, with his symptoms finally diagnosed as OSA less than three years after discharge from twenty years of active duty.  Furthermore, the Veteran has consistently and credibly asserted that his symptoms began in service, and he is competent to give evidence that he experienced the same symptoms upon which his obstructive sleep apnea diagnosis was based.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  
Given the little probative weight to be afforded to the VA medical opinion, the positive private medical opinion, and the fact that a veterans lay evidence may be sufficient evidence in any claim for service connection, the benefit of the doubt must be given to the Veteran.  See 38 C.F.R. § 3.303(a) (Each disabling condition shown by a veterans service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence.); 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to all pertinent medical and lay evidence). 
 
Accordingly, resolving the benefit of the doubt in the Veterans favor, service connection for obstructive sleep apnea is granted.  38 U.S.C. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303. 
 
ERIC S. LEBOFF
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Robert N. Scarduzio 

